Citation Nr: 1219041	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for anxiety reaction with headaches.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1971.  His decorations include the Combat Infantryman's Badge and the Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a rating in excess of 30 percent for anxiety reaction with headaches.  A timely appeal was noted from that decision.  In May 2010, this matter was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined in connection with his service-connected psychiatric disability, in June 2010.  Since that time, numerous medical records have been associated with the Veteran's claims file indicating that he has a GAF scores significantly lower than the score provided by the examiner in June 2010.  It is unclear whether the Veteran's  service-connected disability has worsened since his last VA examination.  The Veteran has requested, in a February 2012 statement, that he be provided with an additional VA examination, the Board finds that the benefit of the doubt should be resolved in the Veteran's favor and a new examination should be provided.  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Orlando VA Medical Center.  Upon remand, updated records from the VA should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file records of psychiatric treatment of the Veteran from the Orlando VA medical facilities that are dated from November 2011 to present.  

2.  Afford the Veteran a VA examination in order to assess the current severity of his anxiety reaction with headaches. The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note in the examination report that the claims file was in fact made available for review in conjunction with the examination.

The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected disability.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned.  

All findings should be reported in detail, and the examiner should ensure that all testing deemed necessary is accomplished to assess the appellant's employment history, educational background, and day-to-day functioning.  

3.  When the development requested has been completed, the case should again be reviewed.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



